            Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5181 Page 1 of 11
$2         5HY %LOORI&RVWV


                                                    81,7('67$7(6',675,&7&2857
                                                                                                   IRUWKH
                                                                         6RXWKHUQ'LVWULFWRI&DOLIRUQLD

      Ensource Investments LLC, a Delaware limited                                                                                            Case No.: 17CV0079 H LL
                liability company, Plaintiff                                                                                               Hearing Date: tbd
                                              Y                                                                  
         Thomas P. Tatham, and individual; Mark A.                                                                                     Hearing Time: tbd
                Willis, an individual; et al.                                                                                        Hearing Location: Clerk's Office
                                                                                                                                                       333 West Broadway, Ste. 420
                                                                                       BILL OF COSTS                                                   San Diego, CA 92101

-XGJPHQWKDYLQJEHHQHQWHUHGLQWKHDERYHHQWLWOHGDFWLRQRQ                                                12/18/2019                    DJDLQVW           Plaintiff                              
                                                                                                                   Date
WKH&OHUNLVUHTXHVWHGWRWD[WKHIROORZLQJDVFRVWV
Fees
    of
          the
                Clerk
                                                                                                                  0.00

)HHVIRUVHUYLFHRIVXPPRQVDQGVXESRHQD                                                                                                     0.00

)HHVIRUSULQWHGRUHOHFWURQLFDOO\UHFRUGHGWUDQVFULSWVQHFHVVDULO\REWDLQHGIRUXVHLQWKHFDVH                                                                         5,211.57
  * Fees are 3/4 of invoiced amount due to only 3 defendants' receiving entered judgment *
)HHV and
         disbursements
                         for
                                        printing
                                                                                                                                 0.00

)HHVIRUZLWQHVVHV(itemize on page two)                                                                                                0.00

)HHVIRUH[HPSOLILFDWLRQDQGWKHFRVWVRIPDNLQJFRSLHVRIDQ\PDWHULDOVZKHUHWKHFRSLHVDUH
QHFHVVDULO\REWDLQHGIRUXVHLQWKHFDVH                                                 0.00

'RFNHWIHHVXQGHU86&                                                                                                      0.00

&RVWV as shown
                   on
                          Mandate
                                    of
                                             Court
                                                    of
                                                           Appeals
                                                                                                                                            0.00

&RPSHQVDWLRQRIFRXUWDSSRLQWHGH[SHUWV                                                                                                     0.00

&RPSHQVDWLRQRILQWHUSUHWHUVDQGFRVWVRIVSHFLDOLQWHUSUHWDWLRQVHUYLFHVXQGHU86&                                                                                        0.00

2WKHUFRVWV(please itemize)                                                                                                  0.00 

                                                                                                                                                        727$/                        5,211.57

SPECIAL NOTE:$WWDFKWR\RXUELOODQLWHPL]DWLRQDQGGRFXPHQWDWLRQIRUUHTXHVWHGFRVWVLQDOOFDWHJRULHV

                                                                                              Declaration
          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJFRVWVDUHFRUUHFWDQGZHUHQHFHVVDULO\LQFXUUHGLQWKLVDFWLRQDQGWKDWWKH
VHUYLFHVIRUZKLFKIHHVKDYHEHHQFKDUJHGZHUHDFWXDOO\DQGQHFHVVDULO\SHUIRUPHG$FRS\RIWKLVELOOKDVEHHQVHUYHGRQDOOSDUWLHV
LQWKHIROORZLQJPDQQHU
          ✔
          u           (OHFWURQLFVHUYLFH                                        u         )LUVWFODVVPDLOSRVWDJHSUHSDLG
           u          2WKHU
             V$WWRUQH\               Aaron Saddock, Esq., Bonnie McKnight, Esq. and Richard Nawracaj, Esq.
                            1DPHRI$WWRUQH\ Shannon D. Sweeney
)RU                    Beyond Review, LLC, Image Engine, LLC and Willis Group, LLC                                                                            'DWH     January 2, 2020
                                                                  Name of Claiming Party

                                                                                         Taxation of Costs
&RVWVDUHWD[HGLQWKHDPRXQWRI                                                                                                                                   DQGLQFOXGHGLQWKHMXGJPHQW

                                                                                        %\
                             Clerk of Court                                                                             Deputy Clerk                                               Date
         Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5182 Page 2 of 11
$2 5HY %LOORI&RVWV


                                      81,7('67$7(6',675,&7&2857
                                      Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     $77(1'$1&(           68%6,67(1&(            0,/($*(
                                                                                                                                       7RWDO&RVW
            1$0(&,7<$1'67$7(2)5(6,'(1&(                                 7RWDO                7RWDO                7RWDO        (DFK:LWQHVV
                                                                     'D\V      &RVW       'D\V      &RVW      0LOHV      &RVW


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                   TOTAL                        $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  ³6HF9HULILFDWLRQRIELOORIFRVWV´
      ³%HIRUHDQ\ELOORIFRVWVLVWD[HGWKHSDUW\FODLPLQJDQ\LWHPRIFRVWRUGLVEXUVHPHQWVKDOODWWDFKWKHUHWRDQDIILGDYLWPDGHE\KLPVHOIRUE\
  KLVGXO\DXWKRUL]HGDWWRUQH\RUDJHQWKDYLQJNQRZOHGJHRIWKHIDFWVWKDWVXFKLWHPLVFRUUHFWDQGKDVEHHQQHFHVVDULO\LQFXUUHGLQWKHFDVHDQG
  WKDWWKHVHUYLFHVIRUZKLFKIHHVKDYHEHHQFKDUJHGZHUHDFWXDOO\DQGQHFHVVDULO\SHUIRUPHG´

  See also Section 1920 of Title 28, which reads in part as follows:
      ³$ELOORIFRVWVVKDOOEHILOHGLQWKHFDVHDQGXSRQDOORZDQFHLQFOXGHGLQWKHMXGJPHQWRUGHFUHH´

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  &RVWV2WKHUWKDQ$WWRUQH\V¶)HHV
      8QOHVVDIHGHUDOVWDWXWHWKHVHUXOHVRU DFRXUWRUGHUSURYLGHVRWKHUZLVHFRVW V²RWKHUWKDQDWWRUQH\ VIHHV²VKRXOGEHDOOR ZHGWRWKH
  SUHYDLOLQJSDUW\%XWFRVWVDJDLQVWWKH8QLWHG6WDWHVLWVRIILFHUVDQGLWVDJHQFLHVPD\EHLPSRVHGRQO\WRWKHH[WHQWDOORZHGE\ODZ7KHFOHUN
  PD\WD[FRVWVRQGD\ VQRWLFH2QPRWLRQVHUYHGZLWKLQWKHQH[WGD\VWKHFRXUWPD\UHYLHZWKHFOHUN VDFWLRQ

  RULE 6
   G $GGLWLRQDO7LPH$IWHU&HUWDLQ.LQGVRI6HUYLFH

      :KHQDSDUW\PD\RUPXVWDFWZLWKLQDVSHFLILHGWLPHDIWHUVHUYLFHDQGVHUYLFHLVPDGHXQGHU5XOH E  &  '  ( RU ) GD\VDUH
  DGGHGDIWHUWKHSHULRGZRXOGRWKHUZLVHH[SLUHXQGHU5XOH D 
  RULE 58(e)
  &RVWRU)HH$ZDUGV
       2UGLQDULO\WKHHQWU\RIMXGJPHQWPD\QRWEHGHOD\HGQRUWKHWLPHIRUDSSHDOH[WHQGHGLQRUGHUWRWD[FRVWVRUDZDUGIHHV%XWLID
  WLPHO\PRWLRQIRUDWWRUQH\ VIHHVLVPDGHXQGHU5XOH G  WKHFRXUWPD\DFWEHIRUHDQRWLFHRIDSSHDOKDVEHHQILOHGDQGEHFRPH
  HIIHFWLYHWRRUGHUWKDWWKHPRWLRQKDYHWKHVDPHHIIHFWXQGHU)HGHUDO5XOHRI$SSHOODWH3URFHGXUH D  DVDWLPHO\PRWLRQXQGHU5XOH
Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5183 Page 3 of 11




                                                           EXHIBIT A
                                                                      Exhibit A
                                                                       Page 1
            Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5184 Page 4 of 11
                                                                                               INVOICE
  Peterson Reporting
      Nationwide Litigation
                                                                                      Invoice No.
                                                                                           416636
                                                                                                               Invoice Date
                                                                                                                 11/13/2018
                                                                                                                                        Job No.
                                                                                                                                         233971
  530 B Street Suite 350        800 649 6353 toll-free                                   Job Date                          Case No.
  San Diego, CA 92101           619 260 1069 tel
  petersonreporting.corn        619 688 1733 fax                                         10/29/2018           17CV0079 H JMA
                                                                                                                Case Name
                                                                                   Ensource Investment v. Thomas P. Tatham

        Shannon Sweeney
        Sullivan, Hill, Rez & Engel                                                                           Payment Terms
        600 B Street
                                                                                   Due upon receipt
        17th Floor
        San Diego CA 92101-3540


  Original DVD to the deposition of:
        Justin Pannu                                                                                                                           1,405.50
                                                                                                TOTAL DUE         >>>                     $1,405.50
                                                                                                AFTER 12/28/2018 PAY                          $1,546.05
 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your
 username, password and link to your exclusive web page.

 Thank you for calling Peterson Reporting!


                                                                                                                  \


Tax ID: XX-XXXXXXX                                                                                          Phone: 619-233-4100     Fax:619-231-4372

                                               Please detach bottom portion and return with payment.



 Shannon Sweeney                                                                 Invoice No.           416636
 Sullivan, Hill, Rez & Engel
                                                                                 Invoice Date          11/13/2018
 600 B Street
 17th Floor                                                                      Total Due             $ 1,405.50
 San Diego CA 92101-3540                                                         AFTER 12/28/2018 PAY $1,546.05




                                                                                 Job No.               233971
Remit To: Peterson Reporting Video & Litigation                                  BU ID                 us
          Services                                                               Case No.              17CV0079 H JMA
          530 B Street , Suite 350
          San Diego CA 92101-4403                                                Case Name             Ensource Investment v. Thomas P. Tatham

                                                                                                                                  Exhibit A
                                                                                                                                   Page 2
            Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5185 Page 5 of 11
                                                                                            INVOICE
 Peterson Reporting
     Nationwide Litigation
                                                                                     Invoice No.
                                                                                         416702
                                                                                                             Invoice Date
                                                                                                                10/31/2018
                                                                                                                                         Job No.
                                                                                                                                          233972

 530 B Street Suite 350        800 649 6353 toll-free                                  Job Date                          Case No.
 San Diego, CA 92101           619 260 1069 tel
                                                                                      10/29/2018            17CV0079 H JMA
 petersonreporting.com         619 688 1733 fax
                                                                                                              Case Name
                                                                                  Ensource Investment v. Thomas P. Tatham

       Shannon Sweeney
       Sullivan, Hill, Rez & Engel                                                                          Payment Terms
       600 B Street                                                               Due upon receipt
       17th Floor
       San Diego CA 92101-3540


 Video Conferencing
       Justin Pannu                                                                                                                               150.00
                                                                                                TOTAL DUE        >>>                            $150.00
                                                                                                AFTER 12/15/2018 PAY                            $165.00
 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your
 username, password and link to your exclusive web page.

 Thank you for calling Peterson Reporting!




                                                                                                                 Fo~o~
                                                                                                                             ' I'
                                                                                                   Advance

                                                                                                   Defer Costs~--------
                                                                                                   Direct Bill                             ~---I




Tax ID: XX-XXXXXXX                                                                                       Phone: 619-233-4100          Fax:619-231-4372

                                               Please detach bottom portion and return with payment,



 Shannon Sweeney                                                                 Invoice No.           416702
 Sullivan, Hill, Rez & Engel                                                     Invoice Date          10/31/2018
 600 B Street
                                                                                 Total Due             $ 150.00
 17th Floor
 San Diego CA 92101-3540                                                         AFTER 12/15/2018 PAY $165.00




                                                                                 Job No.               233972
Remit To: Peterson Reporting Video & Litigation                                  BU ID                 TC
          Services                                                               Case No.              17CV0079 H JMA
          530 B Street , Suite 350
                                                                                 Case Name             Ensource Investment v. Thomas P. Tatham
          San Diego CA 92101-4403
                                                                                                                                    Exhibit A
                                                                                                                                     Page 3
            Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5186 Page 6 of 11
                                                                                                  INVOICE
·. Peterson Reporting                                                                      Invoice No.
                                                                                              417312
                                                                                                                    Invoice Date           Job No.

     Nationwide Litigation                                                                                             11/26/2018            233970
 530 B Street Suite 350          800 649 6353 toll-free                                      Job Date                           Case No.
 San Diego, CA 92101             619 260 1069 tel
                                                                                            10/29/2018             17CV0079 H JMA
 petersonreporting.com           619 688 1733 fax                                      ----------1----------------l
                                                                                                                     Case Name
                                                                                        Ensource Investment v. Thomas P. Tatham

       Shannon Sweeney
       Sullivan, Hill, Rez & Engel                                                                                 Payment Terms
       600 B Street                                                                     Due upon receipt
       17th Floor
       San Diego CA 92101-3540
                                                                                                     oL/-t7S$
 Original and one certified transcript of the deposition of:
       Justin Pannu                                                                                  336.00 Pages                                  1,622.88
        v     Hourly                                                                                   7.00 Hours                                   245.00    I
         v Over-time                                                                                                                                 75.00
              Delivery                                                                                                                                18.00
              Production and Processing                                                                                                              39.50
              Exhibit(s)                                                                             345.00                                          165.60
              Color Exhibit(s)                    ___1,. /) _ ~            e1c.d :1::;.u/ 8.oo                                                         8.00
              Exhibit Book(s)                      /H7~ ;cq/~                     JI         2.op                                                    20.00 !
              Condensed Transcript                                   .              i//Jt)/43 /I01 Doi) W                                            25.oo II
              Litigation Support Package    ,11.,.,.•.,,""'"""    S~S             .                                       _,1A ~~                    35.00    I
              Tabs                                               Form d~ ~ lo Acct'g                  74.00             F                            35.52    I
              Rough ASCII                  Advance Costs                 ~                           278.00                                         417.00    I
              Archiving fee                                                                                                                          18.00
                                           Defer Costs~----------
                                                                                                      TOTAL DUE         >>>                   $2,724.50
                                           Direct Bill                                ~---
                                                                                                      AFTER 1/10/2019 PAY                         $2,996.95
 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your
 username, password and link to your exclusive web page.


Tax ID: XX-XXXXXXX                                                                                              Phone: 619-233-4100     Fax:619-231-4372

                                                     Please detach bottom portion and return with payment.



 Shannon Sweeney                                                                       Invoice No.            417312
 Suilivan, Hill, Rez & Engel                                                           Invoice Date           11/26/2018
 600 B Street
 17th Floor
                                                                                       Total Due              $ 2,724.50
 San Diego CA 92101-3540                                                               AFTER 1/10/2019 PAY $2,996.95




                                                                                       Job No.                233970
Remit To: Peterson Reporting Video & Litigation                                        BUID                   SD
          Services                                                                     Case No.               17CV0079 H JMA
          530 B Street , Suite 350
                                                                                       Case Name              Ensource Investment v. Thomas P. Tatham
          San Diego CA 92101-4403
                                                                                                                                      Exhibit A
                                                                                                                                       Page 4
           Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5187 Page 7 of 11
                                                                                             INVOICE
, Peterson Reporting                                                                 Invoice No.             Invoice Date            Job No.
     Nationwide Litigation                                                               417312                 11/26/2018            233970
 530 B Street Suite 350        800 649 6353 toll-free                                  Job Date                          Case No.
 San Diego, CA 92101           619 260 1069 tel
                                                                                      10/29/2018            17CV0079 H JMA
 petersonreporting.com         619 688 1733 fax
                                                                                                              Case Name
                                                                                   Ensource Investment v. Thomas P. Tatham

       Shannon Sweeney
       Sullivan, Hill, Rez & Engel                                                                          Payment Terms
       600 B Street                                                                Due upon receipt
       17th Floor
       San Diego CA 92101-3540


 Thank you for calling Peterson Reporting!




Tax ID: XX-XXXXXXX                                                                                       Phone: 619-233-4100     Fax:619-231-4372

                                               Please detach bottom portion and return with payment.



 Shannon Sweeney                                                                 Invoice No.           417312
 Sullivan, Hill, Rez & Engel                                                     Invoice Date          11/26/2018
 600 B Street
 17th Floor
                                                                                 Total Due             $ 2,724.50
 San Diego CA 92101-3540                                                         AFTER 1/10/2019 PAY $2,996.95




                                                                                 Job No.               233970
Remit To: Peterson Reporting Video & Litigation                                  BU ID                 SD
          Services                                                               Case No.              17CV0079 H JMA
          530 B Street, Suite 350
                                                                                 Case Name             Ensource Investment v. Thomas P. Tatham
          San Diego CA 92101-4403
                                                                                                                               Exhibit A
                                                                                                                                Page 5
                  Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5188 Page 8 of 11


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax.
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM3783420
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   5/20/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $763.06
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3298492 | Job Date: 4/30/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Boston, MA
                            101 Arch Street | Suite 650
                            Boston, MA 02110
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

               Susan Willard-Killen               Certified Transcript                                                                                                       $763.06
               Notes:                                                                                                                        Invoice Total:                  $763.06
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $763.06
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3783420
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3298492
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  5/20/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $763.06
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 6
                  Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5189 Page 9 of 11


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM3808063
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   6/26/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $495.00
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3403611 | Job Date: 6/5/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Houston, TX
                            4295 San Felipe St | Suite 125
                            Houston,, TX 77027
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                   Brent Stanley                  Veritext Virtual Primary Participants                                                                                      $495.00
               Notes:                                                                                                                        Invoice Total:                  $495.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $495.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3808063
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3403611
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  6/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $495.00
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 7
                 Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5190 Page 10 of 11


           Veritext LLC, Kramm Court Reporting Division
           California Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM4021500
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   11/5/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $890.95
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3403611 | Job Date: 6/5/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Houston, TX
                            4295 San Felipe St | Suite 125
                            Houston,, TX 77027
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                   Brent Stanley                  Certified Transcript                                                                                                       $890.95
               Notes:                                                                                                                        Invoice Total:                  $890.95
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $890.95
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM4021500
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3403611
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  11/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $890.95
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 8
                 Case 3:17-cv-00079-H-LL Document 167 Filed 01/02/20 PageID.5191 Page 11 of 11


           Veritext LLC, Kramm Court Reporting Division
           California Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Shannon Sweeney                                                                                                         Invoice #:            KRM4021623
                       Sullivan Hill Lewin Rez & Engel                                                                                     Invoice Date:                   11/5/2019
                       600 B Street
                       Suite 1700                                                                                                         Balance Due:                      $519.75
                       San Diego, CA, 92101-3570

          Case:             Ensource v. Tatham
          Job #:            3298489 | Job Date: 4/29/2019 | Delivery: Normal
          Billing Atty: Shannon Sweeney
          Location:         Veritext - Washington, DC
                            1250 Eye Street NW | Suite 350
                            Washington, DC 20005
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                Joseph V. Haynes                  Certified Transcript                                                                                                       $519.75
               Notes:                                                                                                                        Invoice Total:                  $519.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                    $519.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM4021623
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:                3298489
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  11/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
71690                                                                                                                                             Balance:                  $519.75
                  (American Express, Mastercard, Visa, Discover)                                                                                               Exhibit A
                                                                                                                                                                Page 9
